UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6081



DARRYL A. BABB,

                                            Petitioner - Appellant,

          versus


JOHN B. TAYLOR, Warden; ATTORNEY GENERAL OF
THE COMMONWEALTH OF VIRGINIA (Mark Earley),

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-00-1499-AM)


Submitted:   April 27, 2001                    Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Darryl A. Babb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darryl A. Babb seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Babb’s motion to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal on the reasoning of the

district court.   Babb v. Taylor, No. CA-00-1499-AM (E.D. Va. filed

Nov. 20, 2000; entered Nov. 21, 2000).   In addition, we deny Babb’s

motion for leave to file his habeas corpus petition out of time.

See Harris v. Hutchinson, 209 F.3d 325, 328-31 (4th Cir. 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                 2